Case 2:19-cv-04703-VAP-MAA Document 19 Filed 07/29/19 Page 1 of 2 Page ID #:69




   1     CENTER FOR DISABILITY ACCESS
         Raymond Ballister Jr., Esq., SBN 111282
   2     Phyl Grace, Esq., SBN 171771
         Russell Handy, Esq., SBN 195058
   3     Dennis Price, Esq., SBN 279082
         Christopher A. Seabock, Esq., SBN 279640
   4     Mail: PO Box 262490
         San Diego, CA 92196-2490
   5     Delivery: 9845 Erma Road, Suite 300
         San Diego, CA 92131
   6     (858) 375-7385; (888) 422-5191 fax
   7     phylg@potterhandy.com

   8     Attorneys for Plaintiff

   9
                                     UNITED STATES DISTRICT COURT
  10
                                    CENTRAL DISTRICT OF CALIFORNIA
  11
         Rafael Arroyo, Jr.,                     Case No. 2:19-cv-04703-VAP-MAA
  12
                  Plaintiff,
  13
            v.                                   DECLARATION OF CHRISTOPHER A.
  14
                                                 SEABOCK IN RESPONSE TO THE COURT’S
         Bipin Gala;                             JULY 22, 2019 ORDER TO SHOW CAUSE
  15     Naina Gala;
         Sung Bok Choi; and Does 1-10,
  16
                  Defendants.
  17
  18
  19
  20                           CHRISTOPHER A. SEABOCK DECLARES:
  21   1. I am licensed to practice law in the State of California and before this Court. I am
  22      an attorney for Plaintiff Rafael Arroyo, Jr. and, in that capacity, am familiar with
  23      the contents herein and if called and duly sworn, could competently testify to
  24      them.
  25   2. On July 22, 2019, the Court issued an Order to Show Cause why Defendant Sung
  26      Bok Choi should not be dismissed for lack of prosecution, and sought either
  27      Defendant’s answer or request to enter default by Plaintiff. Dkt. 15.
  28   3. However, said defendant had already filed an Answer on July 1, 2019. Dkt. 10.



                                                 1

       Seabock Dec                                                   Case No. 2:19-cv-04703-VAP-MAA
Case 2:19-cv-04703-VAP-MAA Document 19 Filed 07/29/19 Page 2 of 2 Page ID #:70




   1   4. Therefore, Plaintiff requests the Court discharge this Order without issuing
   2      sanctions.
   3   5. I declare under penalty of perjury of the laws of the State of California and the
   4      United States that the foregoing is true and correct to the best of my knowledge.
   5
   6
   7   Dated: July 29, 2019                      CENTER FOR DISABILITY ACCESS
   8
                                                 By: /s/ Christopher A. Seabock
   9                                             Christopher A. Seabock
  10                                             Attorneys for Plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                2

       Seabock Dec                                                  Case No. 2:19-cv-04703-VAP-MAA
